Citation Nr: 1510802	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to an increased rating in excess of 30 percent for a right wrist disability. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or the medication taken for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974, and from November 1990 to July 1991.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  An October 2005 rating decision denied reopening the claim for service connection for bilateral hearing loss.  An October 2006 rating decision granted service connection for a right wrist disability at 20 percent (the rating was increased to 30 percent in November 2007).  A September 2008 rating decision denied service connection for a tinnitus, a bilateral knee disability, and erectile dysfunction.     

The issues of an increased rating in excess of 30 percent for a right wrist disability, and service connection for bilateral hearing loss, tinnitus, and ED are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1993, service connection for bilateral hearing loss was denied on the basis that there was no disability shown.

2.  Evidence received since the August 1993 rating decision denying service connection for bilateral hearing loss includes evidence of a diagnosis of said disability; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence does not establish that the Veteran currently has a diagnosed disorder of the knees.

 
CONCLUSIONS OF LAW

1.  The August 1993 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for right knee disorder have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for the establishment of service connection for left knee disorder have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

April 2005, August 2008, and June 2011 letters fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in evidence.  

The Board acknowledges that the Veteran has not been provided with a VA examination for his claimed bilateral knee disorder.  Such is not necessary.  The extensive medical records in this case already paint an accurate picture of the fact that the Veteran does not have a diagnosed bilateral knee disability.  The records, as elaborated on in the decision below, contain many denials of any knee problems by the Veteran, and no notations or diagnosis by any medical professionals relating to any knee disorders.  Put another way, as discussed below, there is already sufficient medical evidence on file for VA to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran submitted a claim for service connection for bilateral hearing loss in November 1992.  The claim was denied by the RO in an August 1993 rating decision.  The August 1993 RO denial was based on service treatment and personnel records, and VA and private treatment records and evaluations.  The RO denied the claim stating that the Veteran did not have a current diagnosis of hearing loss, and that medical evidence showed that his hearing was within normal limits.  The Veteran did not file an appeal.  Accordingly, the August 1993 became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the August 1993 decision includes VA and private treatment records.  The treatment records show a current diagnosis of bilateral hearing loss - the Veteran was diagnosed with mild high frequency sensioneural bilateral hearing loss in 2005/2006.  This evidence is sufficient to meet the low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156 (2014).

III. Merits of the Claims

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In his January 2006 claim for service connection, the Veteran only vaguely identified his "knees."  He at best has only described having pain in both knees that wakes him up.  He has not provided any more specific evidence or argument pertaining to a disability of the knees.  To the contrary, in his September 2008 notice disagreement, the Veteran related that his doctor told him that his knee problems will not be treated now, as they will take one problem at a time.

The Veteran's STRs are also silent for the diagnosis or treatment of any knee issues.  Similarly, despite undergoing multiple VA examination over the years, which included general medical examination or examinations of his entire body system, he made no references to any knee symptoms or complaints, and never reported any knee problems.  The Veteran's extensive VA and private medical treatment records, which span from 1991 to 2014, also make no references to any knee symptoms or complaints.  Significantly, when he was seen for complaints of leg/thigh pain in July 2009, he specifically denied knee pathology/pain.  An August 2011 VA examination scheduled to assess the presence of peripheral neuropathy in the Veteran's legs similarly noted no problems with the knees, knee complaints, knee symptomatology, or knee diagnosis or findings.  A January 2008 VA examination for the right wrist noted that Veteran reported his knees were not to be "an issue."

There are several references over the years to leg or thigh complaints, and to symptoms of bilateral neuropathy of the lower extremities. However, the Board notes that the August 2011 VA examiner diagnosed the Veteran with bilateral lower extremity radiculopathy secondary to degenerative joint disease of the lumbosacral spine.  The Veteran's degenerative joint disease of the lumbosacral spine is not service-connected.  In any case, the Veteran's bilateral lower extremity radiculopathy does not stem from a knee disorder, does not constitute a knee disorder, and has not caused a knee disorder, according to the medical records in evidence.      

In short, there is a complete absence of any records, or any documented evidence, of a diagnosed knee disorder, bilateral or otherwise.  The Veteran was advised that he should submit recent medical evidence that established a disorder of the knees. To date, no records have been submitted.

A current disability exists when there is a disability when a claim for it is filed, or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran submitted his claim in January 2006.  There is no medical evidence that he has had a bilateral knee disability at any point from that time to present.   

The Board is also cognizant of the holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis" is a factual finding to be made by the Board in the first instance." 

However, the evidence in this case does not demonstrate a diagnosis of a knee disorder, bilateral or otherwise, at any point during the claim period, or any recent diagnoses prior to the filing of the claim for service connection.  The record does, however, contain multiple denials by the Veteran as to any knee problems or issues, which were considered by multiple physicians and examiners.  None of the medical professionals noted any impressions of a possible knee disorder, and did not diagnose the Veteran with such.

The Board acknowledges the Veteran's assertions that he currently has persistent or recurrent symptoms of a bilateral knee disorder.  He specifically has reported knee pain.  Yet symptoms "without a diagnosed or identifiable underlying malady or condition" do not in and of themselves constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain).   

The Veteran is competent to report symptoms of a bilateral knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  But is not, however, competent to identify a specific knee disorder - that can only be done by a medical professional.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The musculoskeletal system is complex and there are numerous disorders which sometimes have overlapping symptoms.  Indeed, the Veteran has not attempted to identify a specific knee disorder.  He has only provided vague symptomatology.  When specifically advised of the need to provide evidence of a diagnosed disorder and given the opportunity to submit such evidence, he failed to do so.  

 In sum, a bilateral knee disability has not been shown by the preponderance of the medical and lay evidence.  The benefit of the doubt rule thus is not applicable. Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for a bilateral knee disability is accordingly denied on this basis.     


ORDER

The application to reopen a claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied. 


REMAND

Right Wrist Disability 

The Veteran's service-connected right wrist disability is rated under Diagnostic Code 5214, under the "major" rating as the Veteran is right hand-dominant, which is used to rate ankylosis of the wrist.  While the Veteran's right wrist has not been fused and is not fixed in place, the RO has rated him under that Code in recognition that his limited range of motion is analogous to ankylosis of the wrist.  But, in essence, the Veteran's right wrist disability consists of limited range of motion.

In November 2006, the Veteran was diagnosed at VA with early carpal tunnel in the right wrist.  August 2007 EMG/NCV studies have diagnosed the Veteran with mild right ulnar neuropathy of the right wrist.  He has an on-going diagnosis from his private physician, Dr. L.D., of synovitis involving the right wrist.   

It is unclear to the Board whether any of the other diagnosed disorders of the right wrist are separate disorders which are unrelated to the Veteran's limited range of motion service-connected wrist disability, whether they constitute the same disability as the one which is already service-connected and are merely symptoms thereof, or whether they have been caused by the service-connected right wrist disability.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current right wrist disabilities and their relation to his service-connected right wrist disability based on limited range of motion.  

Further, while on Remand, the Veteran's updated medical records should be obtained.  This is particularly important due to the Veteran indicating that he was recommended to undergo a fusion of the wrist.

Bilateral Hearing Loss

The Veteran claims service connection for a bilateral hearing disability related to his active military service.  He specifically asserts that he was exposed to the noise of a power generator, which operated 24 hours a day near where he worked and slept while he was in active service in 1990-1991 and was stationed in the desert.  (See March 9, 2007 and September 18, 2008 statements.)  The Veteran's service records show that his military occupation was that of a food service worker.     

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  An Army National Guard periodic examination from August 1995 showed that the Veteran was diagnosed with abnormal hearing for VA purposes in the left ear. A January 1993 VA examination diagnosed him with bilateral mild sensorineural hearing loss, but essentially normal hearing.  A May 2005 VA audiological evaluation note shows that the Veteran was diagnosed with bilateral mild low frequency loss in the right ear, and stated that the configuration of the hearing loss was consistent with acoustic trauma.  A July 2005 audiological evaluation diagnosed him with bilateral mild high frequency endoneural hearing loss.  A November 2007 treatment note from Dr. S.K.H. related that the Veteran's hearing "was about 5 decibels less than it was a year ago."  An August 2013 VA treatment note related that the Veteran's hearing was "essentially normal ... with a mild SN drop 3000-8000Hz, bilaterally" and that there were no changes to it since 2012.        

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The Board notes that audiometric findings at the Veteran's May and July 2005 VA audiological testing results were not consistent with bilateral hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385, and that the other treatment notes are unclear to the extent, if any, of his hearing loss (or even as to whether it is bilateral).  However, as these evaluations was conducted almost ten years ago, and the Veteran has continued to assert a bilateral hearing loss disability, most recently in a December 2014 appellate brief, the Board finds that a new VA examination is warranted in order to determine if the Veteran now has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  If he does, an opinion as to the etiology of any such hearing loss disability is necessary.

Tinnitus

The Veteran asserts that his tinnitus was caused by the hazardous noise exposure that he experienced in active service.  Specifically, he has stated that he was exposed to the sound of large generators operating 24 hours a day near where he worked and slept (see March 9, 2007 and September 18, 2008 statements).  A November 2005 VA treatment note related that the Veteran's tinnitus was likely noise-induced.   

As such, the Board finds that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the claim of entitlement to service connection for bilateral hearing loss.  In other words, development of the Veteran's bilateral hearing loss claim may impact his tinnitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  A VA examination is necessary to determine the etiology of the Veteran's tinnitus, to determine whether the tinnitus is related to the Veteran's active service and/or to his bilateral hearing loss.  The examination should be performed in conjunction with the bilateral hearing loss examination.

The Board is aware that the Veteran has denied having tinnitus - see VA treatment notes from November 3, 2006.  However, the Veteran was first diagnosed with the condition on a January 1993 VA audiological examination.  The January 1993 VA examiner did not opine as to the etiology of the tinnitus, but a November 2005 VA treatment note stated that the tinnitus was "likely noise-induced."  This question will be resolved on remand.    

Erectile Dysfunction 

The Veteran asserts that he experiences ED as a result of his active service, to include as secondary to service-connected PTSD and/or the medication he takes for PTSD.  

In December 2009, the Veteran underwent a VA examination for his erectile dysfunction.  The examiner noted that diabetes mellitus (DM) was a known risk factor for the development of ED.  The examiner also related that ED was usually multifactorial, with problems like glucose control, hepatitis C or other liver dysfunction, psychiatric problems and the medications used to treat those conditions, hypertension, lifestyle issues, low testosterone, obesity, lumbar issues, HIV, and age.  The examiner noted that the Veteran first sought treatment for ED in 2005, and that his diagnosis of DM, PTSD, hypercholesterolemia, and obesity predated the diagnosis of ED by many years.  The examiner opined that it was less likely than not that the Veteran's ED was caused by his DM.

The Board finds that this opinion is inadequate for resolving the claim, and it is the only opinion of record commenting on the etiology of the Veteran's ED.  While the examiner stated that PTSD, and a multitude of other conditions, and/or the medications taken for them, can be the cause of ED, the examiner opined only that the Veteran's DM was not the cause of his ED.  This opinion is irrelevant, as the Veteran is not service-connected for DM, and could not claim ED as secondary to DM.  Unfortunately, the examiner does not provide any stated rationale for why the Veteran's ED was or was not related to any other medical conditions he experienced, some of which are service-connected.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, a new VA examination should be provided to ascertain the etiology of the Veteran's ED.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2. After obtaining the appropriate authorization(s) from the Veteran and identifying his current private medical treatment providers, obtain and associate with the claims file all of the Veteran's outstanding private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3. Then, schedule the Veteran for VA examinations with examiner(s) qualified to assess the severity, nature, and etiology of the Veteran's disabilities.  The examiner(s) must review the claims file and note that review in the examination report(s).  The examiner(s) must provide the rationale for all opinions expressed.  If the examiner(s) is (are) unable to provide the required opinion, the examiner(s) should explain why that is.  The examiner(s) should provide opinions on the following:

a) Determine the nature and severity of the Veteran's right wrist disability.  Range of motion studies should be conducted.  The examiner should state whether ankylosis if present.  Any such ankylosis should be described in detail and include findings as to whether it is favorable, unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  

The presence of any neurological dysfunction associated with the right wrist disability must be discussed.  The effected nerve(s) should be identified.  The severity of any dysfunction should be noted.  In addressing these questions, the examiner should reference and address the Veteran's diagnosed right carpal tunnel syndrome, ulnar neuropathy, and/or synovitis.   If those disorders are not due to the Veteran's right wrist disability, such must be stated with supporting rationale.  

b) Determine the nature and etiology of any bilateral hearing loss present.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to any incident of service, to include noise exposure as a food service worker, and as someone who lived and worked near larger generators.  Consider any statement from the Veteran regarding the continuity of symptomatology.   
 
c) Determine the nature and etiology of any tinnitus present.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in service or is otherwise related to any incident of service, to include noise exposure.  Consider any statement from the Veteran regarding the continuity of symptomatology.  If service connection is warranted for hearing loss, the examiner should also comment on the likelihood that the Veteran's tinnitus is caused or aggravated by his hearing loss.  

d) Determine the nature and etiology of any erectile dysfunction present.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any ED had its onset in service or is otherwise related to any incident of service.  Indicate whether the Veteran's current erectile dysfunction is aggravated by, proximately due to, or the result of any service-connected disability/disabilities, including any medication prescribed to treat any service-connected disability/disabilities.  This should include consideration of the Veteran's service-connected PTSD.
   
4. Then, review and readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


